Exhibit 10.14(f)
Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act. Omitted information marked “[***]” in this
Exhibit has been filed with the Securities and Exchange Commission together with
such request for confidential treatment.
Execution Version


AMENDMENT NO. 5
TO
JUPITER GAS GATHERING AGREEMENT
This Amendment No. 5 to the Jupiter Gas Gathering Agreement (this “Amendment”)
is made and entered into as of October 1, 2017, by and between EQT Production
Company (“Producer”) and EQT Energy, LLC (collectively with Producer,
“Shipper”), on the one hand, and EQM Gathering OPCO, LLC (“Gatherer”), on the
other hand. Producer, Shipper and Gatherer are each referred to herein as a
“Party” and collectively as the “Parties”.


WHEREAS, the Parties made and entered into that certain Jupiter Gas Gathering
Agreement, the “Agreement”, dated May 1, 2014 (as amended by that certain
Amendment No. 1 to Jupiter Gas Gathering Agreement, dated December 17, 2014,
that certain Amendment No. 2 to Jupiter Gas Gathering Agreement, dated October
26, 2015, that certain Amendment No. 3 to Jupiter Gas Gathering Agreement, dated
August 1, 2016,and that certain Amendment No. 4 to Jupiter Gas Gathering
Agreement, dated June 1, 2017), pursuant to which, among other provisions,
Shipper requested that Gatherer provide gathering services to Shipper by
receiving quantities of Gas from Shipper at the Receipt Points and redelivering
such Gas to or for Shipper’s account at the Delivery Points; and


WHEREAS, the Parties intend to amend Exhibit A and Section II (Table of
Incremental Capital Fees) of Exhibit B-2 of the Agreement upon the terms and
subject to the conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:


1.Definitions. All capitalized terms used but not otherwise defined or amended
herein shall have the meanings ascribed to them in the Agreement.


2.Amendments.


a.
Exhibit A attached to the Agreement is hereby deleted in its entirety and
replaced with the revised Exhibit A attached hereto as Attachment 1.



b.
Section II (Table of Incremental Capital Fees) of Exhibit B-2 attached to the
Agreement is hereby deleted in its entirety and replaced with the revised
Section II (Table of Incremental Capital Fees) attached hereto as Attachment 2.
In accordance with Section 4.2(b) of the Agreement, the Parties have agreed to
an Incremental Capital Project in respect of the new Receipt Point identified in
Section II of Exhibit B-2 (the “West Run – Hopewell Ridge Receipt Point”), which
is separate from the








--------------------------------------------------------------------------------




Amendment No. 5


West Run Receipt Point in Zone 1 identified on the revised Exhibit A attached
hereto as Attachment 1. The Parties further agree that:


i.
this Incremental Capital Project shall not trigger an increase in the
Compression MDQ or the Contract MDQ or an extension of any Term under the
Agreement;



ii. the Incremental Capital Fee shall be a negotiated volumetric rate of [***]
(in lieu of a Monthly reservation rate) for all Gas delivered by Shipper and
received by Gatherer at West Run – Hopewell Ridge Receipt Point, which Receipt
Point will not be subject to the Target Receipt Point Pressure, and any Gas
delivered to such Receipt Point shall not be considered in calculating the
Compression MDQ, the Contract MDQ or the Overrun Fees under the Agreement;


iii. the Incremental Capital Fee shall apply to Gas delivered to the West Run –
Hopewell Ridge Receipt Point beginning [***] and until [***], and thereafter
shall apply to such Gas until terminated by either Party on the last Day of a
Month by delivering written notice to the other Party at least thirty (30) Days
prior to the date of termination.


iv. Shipper shall not install wellhead or other compression upstream of the West
Run – Hopewell Ridge Receipt point without prior written consent from Gatherer.


c.
In Section III (Site Specific Data and Facility Responsibility Matrix) of
Exhibit F attached to the Agreement:



i.
the pages including Section III.A.1 (Receipt Point Interconnect Data) is hereby
deleted in their entirety and replaced with the revised pages including Section
III.A.1 (Receipt Point Interconnect Data) attached hereto as Attachment 3; and



ii. Section III.A.2 (Responsibility for Interconnect Facility Equipment) is
hereby amended to include the additional Interconnect Facilities
responsibilities tables for the meters identified as set forth below, which
tables (1) establish the design, construction, operation, maintenance and cost
responsibility for each such meter and (2) are attached hereto as Attachment 3.





--------------------------------------------------------------------------------



Amendment No. 5




M5277181        M5274373        M5258883
M5274165        M5274166        M5274167
M5256116        M5256117        M5256118
M5272524        M5291357


3.Effect of Amendment. The Agreement, as amended hereby, shall remain in full
force and effect, and all terms hereof are hereby ratified and confirmed by the
Parties.


4.Further Actions. The Parties agree to execute such other documents and take
such further actions necessary to effectuate this Amendment.


5.Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same agreement. It is agreed by the Parties that
facsimile signature pages signed by the Parties shall be binding to the same
extent as original signature pages.


6.Entire Agreement. This Amendment is the entire agreement between the Parties
concerning the subject matter hereof and neither Party shall be bound by
representations except as set forth in this Amendment.


7.Amendments. This Amendment may not be modified or amended except by a written
agreement signed by the Parties.




[The remainder of this page intentionally left blank.]





--------------------------------------------------------------------------------



Amendment No. 5





IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above.


EQT PRODUCTION COMPANY
EQM GATHERING OPCO, LLC
By: /s/ David Schlosser__________
By: /s/ Jeremiah J. Ashcroft_______
Name: David Schlosser____________
Name: Jeremiah J. Ashcroft__________
Title: President__________________
Title: President___________________


EQT ENERGY, LLC
 
By: /s/ Donald M. Jenkins_________
 
Name: Donald M. Jenkins____________
 
Title: President____________________
 








--------------------------------------------------------------------------------




Amendment No. 5


ATTACHMENT 1





--------------------------------------------------------------------------------




Amendment No. 5


EXHIBIT A
RECEIPT POINTS, DELIVERY POINTS,
CONTRACT MDQ AND COMPRESSION MDQ
Receipt Point(s)
Receipt Point MDQ
MMcf/Day
Zone
Zone MDQ
MMcf/Day
 
 
 
 
West Run
80
Zone 1
300
Koloski
90
Zone 1
300
Green Hill
80
Zone 1
300
Pierce
100
Zone 1
300
Walker B
30
Zone 1
300
Moore
40
Zone 1
300
Phillips
30
Zone 1
300
Scotts Run
30
Zone 1
300
Patterson Creek
60
Zone 1
300
Carpenter
120
Zone 1
300
 
 
 
 
Moninger
200
Zone 2
370
Cooper
140
Zone 2
370
Big Sky
75
Zone 2
370
Harris
45
Zone 2
370
Amity
15
Zone 2
370
Harden Farm
110
Zone 2
370
Connors
65
Zone 2
370
Pettit
65
Zone 2
370
Hughes
55
Zone 2
370
Roberts
9
Zone 2
370
Harden
25
Zone 2
370
Shipman
37.5
Zone 2
370
J&J
37.5
Zone 2
370
 
 
 
 
Lacko
150
Zone 3
370
Hildebrand
35
Zone 3
370
Pyles
40
Zone 3
370
Beazer
50
Zone 3
370
Yabolnski
70
Zone 3
370
Minor
60
Zone 3
370
Nicoloff
30
Zone 3
370
McMillan
20
Zone 3
370
Robinson
20
Zone 3
370
Thompson
25
Zone 3
370
Thistlewaite
2
Zone 3
370
Alpha
80
Zone 3
370
Strope
100
Zone 3
370
 
 
 
 
West Run - Hopewell Ridge
N/A
N/A
N/A





Exhibit A
Page 1

--------------------------------------------------------------------------------



Amendment No. 5




EXHIBIT A (Continued)
RECEIPT POINTS, DELIVERY POINTS,
CONTRACT MDQ AND COMPRESSION MDQ


Delivery Point(s)
Location
Ingram
Equitrans H-109
Amity
Equitrans H-125
Jupiter
Equitrans H-148
Callisto
Equitrans H-160
Hopewell Ridge
Equitrans H-160
Pipers Ridge
Equitrans M-78
Europa
Equitrans H-165
Io
Equitrans H-148 and M-78







Drip Liquids
Delivery Point(s)
Location
Not applicable
 





Contract MDQ:
792,000 Dth / Day
Compression MDQ:
792,000 Dth / Day






--------------------------------------------------------------------------------



Amendment No. 5





ATTACHMENT 2





--------------------------------------------------------------------------------




Amendment No. 5


II.    Table of Incremental Capital Fees


Incremental Capital Project
Contract MDQ
Incremental Capital Fee
In-Service Date
Applicable Expansion Term
West Run – Hopewell Ridge Receipt Point (5100053)
[***]
Volumetric fee of [***]
[***]
Until [***], and thereafter until terminated by either Party on the last Day of
a Month by delivering written notice to the other Party at least thirty (30)
Days prior to the date of termination.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Exhibit B-2
Page 2

--------------------------------------------------------------------------------



Amendment No. 5




ATTACHMENT 3










    





--------------------------------------------------------------------------------




Amendment No. 5




III.    SITE SPECIFIC DATA AND FACILITY RESPONSIBILITY MATRIX


A.
In addition to the minimum design specification and operating parameters set
forth in the Engineering and Technical Design Standards, the following
specifications shall be followed:

1.
Receipt Point Interconnect Data: The table below provides for the list of meters
covered under this Agreement which may be updated from time to time in
accordance with the terms and conditions of this Agreement. Each meter in the
Receipt Point Interconnect table shall conform to the specifications listed in
the table applicable to such meter under Section III(A)(2).

Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
17019
Cooper B
39.95597, -80.26908
720
1,220
78,500
11798
Roberts 1
39.94097, -80.326422
720
320
19,600
17018
Roberts 2
39.94097, -80.25422
720
320
19,600
11796
McMillen
39.9836, -80.1209
720
710
45,900
M5256116
McMillen 2 MM - 1
39.98455, -80.11803
1400
2,100
51,433
M5256117
McMillen 2 MM - 2
39.98455, -80.11803
1400
2,100
51,433
M5256118
McMillen 2 MM - 3
39.98455, -80.11803
1400
2,100
51,433
17042
Pyles 1
39.969918, -80.110996
1,440
1,670
78,500
M5224755
Pyles 2
39.96643, -80.1116
1440
1,227
64,353
17035
Hildebrand
39.974133, -80.096991
720
650
45,900
17022
Robison 1
39.979817, -80.072114
720
680
45,900
18156
Robison 2
39.97799, -80.07021
720
720
45,900
17043
Thompson 1
39.948602, -80.096748
720
680
45,900
17115
Thompson 2
39.948602, -80.096748
720
680
45,900
11797
Thistlewaite
39.96395, -80.100731
720
320
19,600
17044
Conner 1
39.946228, -80.240644
720
680
45,900
5100003
Conner 2
39.946228, -80.240644
720
680
45,900
17037
Phillips
39.933614, -80.293665
1,400
1,150
115,300
18155
Walker B
39.934471, -80.318565
1,400
1,600
67,500



Exhibit F
Page 4

--------------------------------------------------------------------------------



Amendment No. 5


Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
5100014
Scott’s Run 1
39.93239, -80.32793
1,400
2,700
115,300
5100015
Scott’s Run 2
39.93239, -80.32793
1,400
2,700
115,300
M5225755
Scott's Run 3
39.93237, -80.32812
1,400
1,227
64,353
5100065
Moore MM B Run
39.92772, -80.33715
1,400
2,700
115,300
M5277181
Moore MM Run 2
39.92763, -80.33740
1440
1,150
28,800
5100039
West Run (NIJUS25)
39.913752, -80.303533
1,400
2,700
115,300
5100053
West Run – Hopewell Ridge
39.91312, -80.30316
1,400
2,511
87,994
5100055
Patterson 1
39.936506 , -80.310759
1,400
2,700
115,300
5100063
Patterson 2
39.936506 , -80.310759
1,400
2,700
115,300
5100057
Nicoloff 1
39.954037, -80.065039
720
720
45,900
M5224083
Nicoloff 2
39.954037, -80.065039
720
1,227
44,838
5100018
Pierce 1
39.90734, -80.28209
720
2,630
78,500
5100019
Pierce 2
39.90734, -80.28209
720
2,630
78,500
5100064
Pierce 3
39.90734, -80.28209
720
2,630
45,900
M5213961
Big Sky 1
39.99805556,-80.20277
720
1,750
78,500
M5213962
Big Sky 2
39.99805556, -80.20277
720
1,750
78,500
M5213963
Big Sky 3
39.99805556, -80.20277
720
1,030
45,900
M5220213
Petit 1
39.94523, -80.23994
720
1,227
44,838
M5220220
Petit 2
39.94523, -80.23994
720
1,227
44,838
M5220221
Petit 3
39.94523, -80.23994
720
726
26,240
M5248813
Petit 4
39.94684, -80.24028
1,440
1,227
64,353
M5248814
Petit 5
39.94684, -80.24028
1,440
1,227
64,353
M5248816
Petit 6
39.94684, -80.24028
1,440
1,227
64,353
M5254623
Petit 7
39.94684, -80.24028
1,440
1,227
64,353
M5224627
Alpha 1
39.960097, -80.130604
720
1,227
44,838
M5224714
Alpha 2
39.960097, -80.130604
720
1,227
44,838
M5274373
Alpha 3
39.960097, -80.130604
720
1,950
35,500
M5234610
Moninger Run 1
39.99511, -80.20636
1,440
1,227
64,353





Exhibit F
Page 5

--------------------------------------------------------------------------------




Amendment No. 5


Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
M5234612
Moninger Run 2
39.99511, -80.20636
1,440
1,227
64,353
M5234613
Moninger Run 3
39.99511, -80.20636
1,440
1,227
64,353
M5235813
Moninger Run 4
39.99511, -80.20636
1,440
1,227
64,353
M5234486
Koloski Run 1
39.95875, -80.31068
1,440
1,227
64,353
M5234487
Koloski Run 2
39.95875, -80.31068
1,440
1,227
64,353
M5234488
Koloski Run 3
39.95875, -80.31068
1,440
1,227
64,353
17020
Iames
40.0308, -80.15266
720
726
37,660
M5219031
Shipman 1
39.991551, -80.194235
720
726
37,660
M5219033
Shipman 2
39.991551, -80.194235
720
1,227
64,353
M5258883
Shipman Gathering MM - Run 3
39.991551, -80.194235
720
1,950
35,500
33297
Ingram 590004
39.93929, -80.26466
720
356
16,118
33341
ROG46H1
39.94097, -80.26422
720
356
16,118
M5210064
Lacko 1
39.968683, -80.150911
720
1,227
64,353
M5210065
Lacko 2
39.968683, -80.150911
720
1,227
64,353
M5210066
Lacko 3
39.968683, -80.150911
720
1,227
64,353
M5234259
Yablonski 1
39.99347, -80.06271
1440
1,227
64,353
M5234260
Yablonski 2
39.99347, -80.06271
1440
1,227
64,353
M5226733
Beazer 1
39.92417, -80.10866
1440
1,227
64,353
M5226735
Beazer 2
39.92417, -80.10866
1440
1,227
64,353
M5249530
Beazer 3
39.92417, -80.10866
1440
1,556
57,163
M5238116
J & J
39.99807, -80.20293
1440
1,556
57,163
M5238117
J & J
39.99807, -80.20293
1440
1,556
57,163
M5248049
J & J
39.99807, -80.20293
1440
1,556
57,163
M5241305
Harden Farm 1
39.939969, -80.264877
1440
1,556
57,163
M5241307
Harden Farm 2
39.939969, -80.264877
1440
1,556
57,163
M5241308
Harden Farm 3
39.939969, -80.264877
1440
1,556
57,163





Exhibit F
Page 6

--------------------------------------------------------------------------------




Amendment No. 5


Meter ID
Meter Name
GPS Coordinates
MAOP
MinDQ*
(Mcf / Day)
MaxDQ
(Mcf / Day)
M5274165
Green Hill - Meter 1
39.89708, -80.31778
1400
2,100
31,750
M5274166
Green Hill - Meter 2
39.89708, -80.31778
1400
2,100
31,750
M5274167
Green Hill - Meter 3
39.89708, -80.31778
1400
2,100
31,750
M5272524
Harris
39.95349, -80.19008
720
1,800
49,000
M5291357
Harris Run B
39.95349, -80.19008
720
1,800
49,000

* Calculated @ minimum NOP with minimum Beta plate when applicable
Responsibility for Interconnect Facility Equipment. Each of the following tables
establish, for the meter specified in the cell located in the first row of the
first column of such table (or, if no meter is specified in such cell, then for
each meter not specified in any of the other tables included below) the design,
construction, operation, maintenance and cost responsibility for certain aspects
of the Interconnect Facilities. All of the following design responsibilities
designated as Producer’s responsibility shall be incorporated into the design
and construction of the Interconnect Facilities






Exhibit F
Page 7

--------------------------------------------------------------------------------



Amendment No. 5




EXHIBIT F (Section III.A.2.)
Responsibility for Interconnect Facility Equipment


McMillen 2 MM – 1, M5256116
McMillen 2 MM – 2, M5256117
McMillen 2 MM – 3, M5256118


STATION EQUIPMENT
REQUIRED
DESIGN SPECIFICATIONS
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Company
Company
Company
Company
Company
Inlet Piping
Yes
Customer
Customer
Customer
Customer
Customer
Station & Outlet Piping
Yes
Company
Customer
Customer
Company
Customer
Test Station - inlet piping
No
 
 
 
 
 
Test Station - outlet piping
Yes
Company
Company
Company
Company
Company
Corrosion coupon
Yes
Company
Company
Company
Company
Company
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Company
Customer
Customer
Customer
Customer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Company
Customer
Customer
Company
Customer
Meter & Flow Control Risers, Valves, etc…
Yes
Company
Customer
Customer
Company
Customer
Electronic Measurement & Telecomm Hardware
Yes
Company
Customer
Customer
Company
Customer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
No
 
 
 
 
 
Overpressure Device
Yes
Company
Customer
Customer
Company
Customer
Station Isolation Valve
Yes
Company
Customer
Customer
Company
Customer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Company
Customer
Customer
Company
Customer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Company
Customer
Customer
Company
Customer
Electrical Service
Yes
Company
Customer
Customer
Company
Customer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Company
Customer
Customer
Company
Customer
Air Permit
No
 
 
 
 
 








--------------------------------------------------------------------------------



Amendment No. 5


Moore MM B Run, 5100065
Moore MM Run 2, M5277181


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
12” Tee
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
12”
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
LLSO - 16" Barrel & Shawndra Filter
Liquid Level Shutoff
No
 
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
(2) 8” Orifice
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Eagle/1 RTU (ea meter)
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
2X 6” CV/OPP
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
2X 6” OPP
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
8”
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
2X 6” CV (same devices as Primary Pressure. Control.)
Heat
No
 
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
2 X 8”
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Radio or Cell
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar
Building - Gas Chromatograph
No
 
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
No
 
 
 
 
 
 












--------------------------------------------------------------------------------




Amendment No. 5


Alpha 1, M5224627
Alpha 2, M5224714
Alpha 3, M5274373


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
SPECIAL PROVISIONS/ EQUIPMENT SPECS.
PIPING
 
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
10” hot tap
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
10” minimum
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
10” minimum
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
 
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
 
GAS CONDITIONING
 
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
EQT Approved Peco Cyclotube
Liquid Level Shutoff
No
 
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Two 8” orifice
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Valves for 8” meter skid
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Eagle/1 RTU (for each meter)
GAS QUALITY
 
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Primary and Monitor control valves are req'd UNLESS a Rupture Pin Valve is
installed
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Rupture Pin Valve or Primary and Monitor Control Valve
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Manual valve at header
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
In lieu of flow control valve, OPP is acceptable
Heat
No
 
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
For each 8” meter skid
ODORIZATION
 
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Cell Modem
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Solar & Battery
Building - Gas Chromatograph
No
 
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
 
Air Permit
No
 
 
 
 
 
 












--------------------------------------------------------------------------------



Amendment No. 5




Shipman Gathering MM – Run 1, M5219031
Shipman Gathering MM – Run 2, M5219033
Shipman Gathering MM – Run 3, M5258883


STATION EQUIPMENT
REQUIRED
DESIGN
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
Pipeline-Tap & Valve
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Inlet & Station Piping
Yes
Producer
Producer
Producer
Producer
Producer
Outlet & Station Piping
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Test Station - inlet piping
Yes
Producer
Producer
Producer
Producer
Producer
Test Station - outlet piping
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Corrosion coupon
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Gatherer
Producer
Producer
Producer
Producer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Meter & Flow Control Risers, Valves, etc…
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Electronic Measurement & Telecom Hardware
Yes
Gatherer
Producer
Producer
Gatherer
Producer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Overpressure Device
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Station Isolation Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Flow Control Valve
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Heat
No
 
 
 
 
 
Check Valve
Yes
Gatherer
Producer
Producer
Producer
Producer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication service
Yes
Gatherer
Gatherer
Gatherer
Gatherer
Gatherer
Electrical Service
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Gatherer
Producer
Producer
Gatherer
Producer
Air Permit
No
 
 
 
 
 





    





--------------------------------------------------------------------------------



Amendment No. 5




Green Hill- Meter 1, M5274165
Green Hill- Meter 2, M5274166
Green Hill- Meter 3, M5274167


STATION EQUIPMENT
REQUIRED
DESIGN SPECIFICATIONS
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Company
Company
Company
Company
Company
Inlet Piping
Yes
Customer
Customer
Customer
Customer
Customer
Station & Outlet Piping
Yes
Company
Customer
Customer
Company
Customer
Test Station - inlet piping
Yes
Customer
Customer
Customer
Customer
Customer
Test Station - outlet piping
Yes
Company
Company
Company
Company
Company
Corrosion coupon
Yes
Company
Company
Company
Company
Company
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Company
Customer
Customer
Customer
Customer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Company
Customer
Customer
Company
Customer
Meter & Flow Control Risers, Valves, etc…
Yes
Company
Customer
Customer
Company
Customer
Electronic Measurement & Telecomm Hardware
Yes
Company
Customer
Customer
Company
Customer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
 
 
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
Yes
Company
Customer
Customer
Company
Customer
Overpressure Device
Yes
Company
Customer
Customer
Company
Customer
Station Isolation Valve
Yes
Company
Customer
Customer
Company
Customer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Company
Customer
Customer
Company
Customer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Company
Customer
Customer
Company
Customer
Electrical Service
Yes
Company
Customer
Customer
Company
Customer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Company
Customer
Customer
Company
Customer
Air Permit
No
 
 
 
 
 








--------------------------------------------------------------------------------




Amendment No. 5


Harris, M5272524
Harris Run B, M5291357 
 
STATION EQUIPMENT
REQUIRED
DESIGN SPECIFICATIONS
INSTALL
OWNERSHIP
OPERATE
MAINTAIN
PIPING
 
 
 
 
 
 
EQT Pipeline-Tap & Valve
Yes
Company
Company
Company
Company
Company
Inlet Piping
Yes
Customer
Customer
Customer
Customer
Customer
Station & Outlet Piping
Yes
Company
Customer
Customer
Company
Customer
Test Station - inlet piping
No
 
 
 
 
 
Test Station - outlet piping
Yes
Company
Company
Company
Company
Company
Corrosion coupon
Yes
Company
Company
Company
Company
Company
GAS CONDITIONING
 
 
 
 
 
 
Filter Separator
Yes
Company
Customer
Customer
Customer
Customer
Liquid Level Shutoff
No
 
 
 
 
 
MEASUREMENT
 
 
 
 
 
 
Meter & Meter Runs
Yes
Company
Customer
Customer
Company
Customer
Meter & Flow Control Risers, Valves, etc…
Yes
Company
Customer
Customer
Company
Customer
Electronic Measurement & Telecomm Hardware
Yes
Company
Customer
Customer
Company
Customer
GAS QUALITY
 
 
 
 
 
 
Chromatograph
No
 
 
 
 
 
Continuous Sampler
No
 
 
 
 
 
H2O Dew Point Analyzer
No
 
 
 
 
 
Oxygen Analyzer
No
 
 
 
 
 
H2S Monitor
No
 
 
 
 
 
PRESSURE / FLOW CONTROL
 
 
 
 
 
 
Primary Pressure Control
No
 
 
 
 
 
Overpressure Device
Yes
Company
Customer
Customer
Company
Customer
Station Isolation Valve
Yes
Company
Customer
Customer
Company
Customer
Flow Control Valve
No
 
 
 
 
 
Heat
No
 
 
 
 
 
Check Valve
Yes
Company
Customer
Customer
Company
Customer
ODORIZATION
 
 
 
 
 
 
Odorizer & Controls
No
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
Communication Service(s)
Yes
Company
Customer
Customer
Company
Customer
Electrical Service
Yes
Company
Customer
Customer
Company
Customer
Building - Gas Chromatograph
No
 
 
 
 
 
Building - Odorizer
No
 
 
 
 
 
Fence/Vehicle Barrier/Signage
Yes
Company
Customer
Customer
Company
Customer
Air Permit
No
 
 
 
 
 






